Title: To James Madison from Edward Bouldin, [ca. 5 June 1811]
From: Bouldin, Edward
To: Madison, James


Deare Sir
[ca. 5 June 1811]
I take the Liberty of Writing to you to Informe you that I Was Prest on board of this Brig the 2 day of June my Protection Was Nouse Nor all the Capt Could say they Would take Me I Was Prest out of the Bark Collumbus Belonging to A Lizabeth City North Carolina I Was prest out of hur Lying in montegobay Jamaca I sirvd My time With Mrsstr: Smith and Buccannan My uncle is sirvaer in Baltimore and my Mother Lives in Baltimore I was borne in Baltimore I Was aprintice of the Brig I Da When you Neffue Was in hur to Inday With Capt: Posson I saild aprents With Capt: Macneal and Gant and blackner I hope you will doe me your kindnes to Get me cleare I remain you humble sirvant
Edwin Bouldin
